Citation Nr: 1727743	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  10-27 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Nelson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to December 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This case was most previously before the Board in March 2016.


FINDING OF FACT

Sleep apnea did not have onset during active service, was not caused by active service, and was not caused or aggravated by service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by a RO letters dated in August 2009 and September 2009.  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records and private medical records.  The Board finds that the Veterans Health Administration (VHA) opinion obtained in this case is adequate as the opinion considered the pertinent evidence of record and provided a rationale for its conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that there has been substantial compliance with its prior remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, the Board notes that VA and private medical records have been associated with the record, and a VHA medical opinion concerning the sleep apnea claim has been obtained.  Accordingly, all directives have been met.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, 7 Vet. App. 439.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Analysis

The Veteran's main assertion in this case is that he has sleep apnea that is caused or aggravated by his service-connected diabetes.

In addition to diabetes, the Veteran is also service-connected for diabetic neuropathy, right and left upper extremity peripheral neuropathy, right and left upper extremity tremors, right and left lower extremity tremors, coronary artery disease, balance impairment due to Parkinson's Disease, depression with dementia and sleep disturbance, right and left lower extremity peripheral neuropathy, stooped posture, loss of automatic movements, tinnitus, hearing loss, right and left lower extremity muscle rigidity, right and left upper extremity muscle rigidity, speech changes, and erectile dysfunction.

STRs show no complaints, diagnosis, or treatment of sleep apnea.

Medical records indicate that the Veteran was diagnosed with sleep apnea in 2009.

Service connection

In a letter received in February 2010, the Veteran's private physician (PL, DO) stated that the Veteran's diabetes "brought on a secondary problem of sleep apnea."  

A February 2017 VHA opinion was obtained.  Dr. MT, a Sleep Medicine physician and an Associate Professor of Medicine, opined that the Veteran's sleep apnea was not caused or aggravated by service-connected disability or otherwise related to the Veteran's active service.  Dr. MT noted that there were no complaints, diagnosis, or treatment during service, that his body weight was 72 pounds more than at discharge, which was a significant risk factor for sleep apnea.  Dr. MT also noted other risk factors applicable to the Veteran, including gender and his history of smoking.  Next, Dr. MT indicated that there were no medical studies that had demonstrated a temporal relationship or causal association between diabetes and the development of sleep apnea.  Regarding aggravation, Dr. MT discussed the implications of the fact that the Veteran's nonservice-connected COPD had contributed to the Veteran's sleep difficulties and that sleep was a period of vulnerability for individuals with COPD.  Dr. MT noted that the concurrent presence of sleep apnea and COPD was known as the "overlap syndrome," and that nocturnal hypoxemia was a common sleep abnormality in individuals with COPD.  Dr. MT also noted that an individual's apnea-hypopnea index (AHI) was more difficult to interpret in the setting of chronic lung disease.  Finally, Dr. MT noted that the remaining service-connected conditions and medicals did not cause or aggravated his sleep apnea.  Dr. MT again, noted the relevant medical records and the Veteran's risk factors.  

The Board finds that the February 2017 VHA opinion is of great probative value.  The opinion report contained a comprehensive review of the Veteran's medical records and also had a well-reasoned rationale for the opinions provided, including multiple references to pertinent medical literature.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting the central issue in determining probative value is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Dr. MT's opinions made specific references to the Veteran's service and post-service medical records.  The Board further observes that MT's opinion also contained a discussion addressing the Veteran's lay statements regarding his symptoms prior to 2009, the October 2009 statement from the Veteran's wife, and records such as the May 2002 VA Endocrinology note.  Accordingly, the opinions are assigned significant probative value.  

Although the Veteran's private physician linked sleep apnea to his service-connected diabetes the opinion contained no supporting explanation or reference to any medical literature.  Accordingly, the Board does not assign this opinion any significant probative value.  See Prejean, 13 Vet. App. at 448-9; Nieves-Rodriguez, 22 Vet. App. at 302-04.  Likewise, the Board finds that the Veteran's assertion that his sleep apnea is secondary to service-connected diabetes or to service has been considered.  While the Veteran is competent to report sleep problems, the record does not demonstrate that the Veteran has any special training or acquired any medical expertise in diagnosing or assessing the causation of sleep disorders.  Sleep apnea is a complex internal condition, as opposed to a disorder that is capable of lay observation such as ringing in the ears or varicose veins.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (holding that varicose veins are capable of lay observation and thus lay testimony may serve to establish a diagnosis); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  Therefore, the Board finds that the Veteran's opinion in this regard is not competent evidence and is regardless outweighed by Dr. MT's specific and reasoned opinions.  


ORDER

Service connection for sleep apnea is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


